MEMORANDUM OPINION
                                          No. 04-10-00358-CV

                          Raul Perez AVILA and AAA Freebird Bail Bonds,
                                           Appellants

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the County Court At Law No 2, Guadalupe County, Texas
                                   Trial Court No. 2009-CV-0176
                              Honorable Frank Follis, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 30, 2010

REVERSED AND RENDERED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that the trial court’s judgment be reversed, and that judgment be

rendered in conformity with their settlement agreement.

           The motion is granted. The judgment of the trial court is reversed, and judgment is

rendered that the State of Texas do have and recover of and from AAA Freebird Bail Bonds the
                                                                            04-10-00358-CV


sum of One Thousand Five Dollars and 00/100 ($1,005.00). Costs of appeal are taxed against

the parties who have incurred them.

                                             PER CURIAM




                                            2